Citation Nr: 0808050	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-39 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected left knee strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1983 to January 
1995 and February 2003 to February 2004 with additional 
service as a member of the Oklahoma Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected left knee 
strain is more severe than contemplated in his current 10 
percent disability rating.  Thus, he argues that a rating in 
excess of 10 percent is warranted.  See November 2005 VA Form 
9; October 2007 Statement of Accredited Representative in 
Appealed Case.  The Board determines that a remand is 
necessary to provide the veteran with another VA examination 
and proper VCAA notice.

Specifically, the veteran argues that his left knee 
disability has increased in severity since his last VA 
examination in April 2005.  Therefore, the Board determines 
that the claim must be remanded in order to afford the 
veteran a contemporaneous examination to determine the 
current nature and severity of his left knee strain.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, additional notice must be sent to the veteran 
as required by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006)).  According to Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008), for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Although the veteran was sent 
VCAA notices in August 2004, March 2005, April 2005, and 
January 2007, none of these letters provided complete notice 
as required under Vazquez-Flores. 



Accordingly, the case is REMANDED for the following action:

1.	The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in 
the VCAA and subsequent interpretive 
authority including that set forth in 
Vazquez-Flores.

2.	The veteran should be scheduled for a 
VA examination to determine the current 
nature and severity of his left knee 
strain.  The claims file should be made 
available for review by the examiner, 
and the report should reflect that such 
review was performed.  All evaluations, 
studies, and tests deemed necessary by 
the examiner should be conducted.

3.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims file, if feasible.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause may have 
adverse effects on his claim.  38 
C.F.R. § 3.655 (2007).

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the April 2007 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

